Citation Nr: 1743736	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-32 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for spina bifida with congenital spine fusion, D-12 to L-1.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from June 1945 to November 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was afforded a Travel Board hearing in June 2016.  A transcript of the testimony offered at the hearing has been associated with the record.

In September 2016, this matter was last before the Board, at which time it was remanded for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  It has not been shown by competent and probative evidence that a bilateral hearing loss disability was incurred in service or that a bilateral hearing loss disability manifested to a compensable degree within the first post-service year, and a bilateral hearing loss disability has not been shown by the evidence of record to be related to the Veteran's period of service.

2.  The Veteran entered service with a congenital abnormality of the spine, namely spina bifida with congenital spine fusion, D-12 to L-1.  

3.  It has not been shown by competent and probative evidence that the Veteran incurred a disability of the spine in service, that arthritis of the spine manifested to a compensable degree within the first post-service year or that the Veteran sustained an additional superimposed injury or disease to the congenital spine fusion, D-12 to L-1.


CONCLUSIONS OF LAW

1.  Service connection for spina bifida with congenital spine fusion, D-12 to L-1 is not established.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153, 5103, 5103A 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016).

2.  Service connection for a bilateral hearing loss is not established.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in April and June 2011 letters.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in June 2016.  As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in September 2016 to afford the Veteran examinations.  Following the Board's remand, the Veteran was afforded a VA audiological examination, and an etiological opinion was obtained.  He was also scheduled for a VA examination of the spine, but failed to appear and has not requested another VA examination.  This claim will be decided based upon the evidence of record.  See 38 C.F.R. § 3.655(b) (2016).  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has raised no issues regarding the duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record, including that pertinent to service.  38 U.S.C.A. §1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015); Hensley, 5 Vet. App. at 159-60.

Service connection for sensorineural hearing loss and arthritis may be granted if the disability becomes manifest to a compensable degree within one year following separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies is 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014) 38 C.F.R. § 3.306 (2016).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2016); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment, and was not aggravated by such service. 38 U.S.C.A. § 1111 (West 2014).

Regulation provides that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

VA General Counsel has issued a precedent opinion holding that to rebut the presumption of sound condition in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).

For purposes of this case, the Board notes that congenital or developmental defects are not diseases or injuries in the meaning of applicable legislation for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c).  The disorder at issue is congenital spine fusion, D-12 to L-1, which is clearly documented as a congenital defect.  VA's General Counsel has held, however, that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  According to the VA General Counsel opinion, however, a congenital defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service-connection may be warranted for the resultant disability.  VAOPGCPREC 82-90.

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Spine Disability

The Veteran asserts that he has a disability of the spine incurred in or attributable to service.  He has consistently pointed to an injury to his low back when lifting gas tanks in service, and has submitted personal statements indicating a history of severe back pain immediately following discharge.  He has denied a history of back problems prior to service; however, the service records indicate a history of back pain prior to entry.  

The Veteran received an induction examination in May 1945.  At that time he was found qualified for service.  

A September 1945 service treatment record discloses the Veteran's reports of a backache for many years in the low lumbar area, much worse at that time, with no history of injury.  An X-ray revealed fusion of D12-L1 and spina bifida occulta, L1, L2 and C5.  The finding was found not to be incurred in the line of duty (LOD), and existed prior to service (EPTS).  

A December 1945 service record documents a history of back pain since the age of 10.  The Veteran was hospitalized for 6 weeks at the Amarillo Army Air Field.  The Veteran asserts that this hospitalization resulted from a back injury.  However, the records associated with the hospitalization specifically document no history of injury.  

Following discharge, there is no clinical evidence of any disability of the spine, until 1998.  A private treatment record dated in October 1998 document degenerative disc changes at C3-4.  VA records dated in 2001 document reports of back pain.

In February 2013, the Veteran was afforded a VA examination.  At that time, multiple level congenital spina bifida occulta with congenital fusion of the upper lumbar spine, with secondary chronic lumbar degenerative disease was assessed.  The Veteran then asserted that he had the onset of lumbar pain when lifting a gas tank in service.  He reported chronic back pain since his discharge, with treatment by chiropractors and physicians, with no history of surgery.  

The February 2013 VA examiner concluded that it was less likely than not that the Veteran's lumbar disability was caused or aggravated by military service.  The examiner also concluded that it was less likely than not that the EPTS lumbar disability was aggravated by service.  In terms of rationale, the examiner stated:

Extensive military medical records are available, which clearly indicate the condition was EPTS and not worsened by active military service.  He has extensive congenital anomalies with SBO [spina bifida occulta] at multiple levels and a congenital fusion in the upper lumbar spine.  The Veteran began having back pain by age 10 years according to the SMRs.  He was placed on profile within 4 months of enlistment and kept on restricted duty for most of his enlistment period.  I find no evidence in the SMRs that the Veteran's condition was worsened by military service.  Most of the Veteran's current lumbar degenerative disease has occurred since discharge from service, since no indication of this is found in the SMRs including imaging.

In June 2016, the Veteran testified before the Board.  He explained that he did not know that he had a congenital abnormality, i.e. spina bifida occulta, prior to entrance.  He related that he hurt his back lifting a heavy load, and that he was later found unfit for duty.  

As noted above, the Board remanded the matter in September 2016 to afford the Veteran a VA examination, particularly to address whether there was a superimposed injury or disease upon the congenital abnormality.  However, the Veteran failed to report and has not requested a new examination.  

Entitlement to service connection for spina bifida with congenital spine fusion, D-12 to L-1 is not warranted.  The Board acknowledges the Veteran's contentions that he sustained an injury to his back in service when lifting a gas tank, as well as the lay reports of severe back pain following service.  However, the Board finds that the service treatment records are more probative than his assertions.  The service records clearly show that the Veteran did not sustain any additional injury to his spine in service.  Indeed, the contemporaneous service treatment records show that he denied any history of injury.  Otherwise, the February 2013 VA examiner's opinion shows that it is less likely than not that the Veteran incurred any disability of the low back in service or that he sustained any additional disability upon the congenital abnormality.  Rather, the VA opinion shows that the Veteran's disability is the result of the congenital abnormality.  Moreover, based upon the evidence available, there is no competent indication that there was an additional injury or disease superimposed upon the congenital abnormality.  Accordingly, the claim is denied.  Gilbert, supra.  



Bilateral Hearing Loss Disability

The Veteran claims that he has bilateral hearing loss attributable to, or incurred in, service.  The service treatment records do not document any hearing loss.  

The earliest clinical evidence pertaining to hearing acuity appears in an August 2002 VA record.  That record documents hearing impairment. 

In October 2012, the Veteran was afforded a VA audiological examination.  Examination at that time resulted in assessment of sensorineural hearing loss to the extent considered a disability for VA purposes.  38 C.F.R. § 3.385.  However, the examiner remarked that she could not offer an etiological opinion without resorting to speculation.  She explained that: 

There are no audiograms found in service treatment records.  Active service dates are 6/5/1945-11/30/1946.  Veteran reported history of military noise exposure from guns and occupational noise exposure from power/industrial sanding equipment.  Veteran stated that he did not feel like the military caused his hearing loss.  There are no records about his hearing found in the treatment records.  Therefore, examiner cannot render an opinion without resorting to speculation.

In June 2016, the Veteran testified before the Board.  He reported exposure to noise from firing weapons in the course of basic training.  Otherwise, he stated that his duties did not involve much exposure to noise.  He denied that he was exposed to any loud noises following service, such as explosions.  He stated that he could not really say that his military service resulted in hearing loss and that he was "not claiming it."

In accordance with the Board's September 2016 remand directives, the Veteran was provided another VA audiological examination that same month.  Examination again resulted in assessment of bilateral hearing loss to a level considered a disability for VA purposes.  38 C.F.R. § 3.385.  Following examination of the Veteran, and review of the record, the examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss disability was caused by or a result of an event in service.  The examiner reasoned:  

Without medical records of audiogram during his time of military service, but given that his time in service was relatively short (only roughly 1.5 years), the Veteran's own claim that he did not suspect nor notice that his hearing had been negatively affected by his time with the military police (MOS) (occasional gunfire noise at shooting range, but never was deployed for active combat), he has not had any tinnitus symptoms (common side effect of hazardous noise trauma), the distant proximity to service that his hearing loss onset (several years later), and his report of long-term history for moderate to loud power tool and machine noise exposure (without use of hearing protection) during his post-service occupation in large-scale wood-working/carpentry, it is my opinion that the Veteran's sensorineural/permanent component of hearing loss was less likely than not (less than 50% probability) directly caused by a military service event or noise trauma.

Initially, the Board notes that there is no clinical evidence of bilateral hearing loss within the first post-service year.  Because bilateral hearing loss requires audiometrics to be assessed, the Board cannot conclude that it manifested to a compensable degree within the first post-service year.  Thus, the presumptive regulations are inapplicable.  38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection for bilateral hearing loss disability is not established.  Following service, there appears no evidence of hearing impairment until approximately 2002.  VA examination in February 2013 resulted in a negative etiological opinion with respect to service, with the examiner noting a long-term history of moderate to loud power tool and machine noise exposure (without use of hearing protection) following service.  Otherwise, no competent evidence attributes the bilateral hearing loss disability to service.  Accordingly, the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for spina bifida with congenital spine fusion, D-12 to L-1, is denied.

Entitlement to service connection for a bilateral hearing loss disability is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


